Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1, 2, 4-7, 9, 10, and 12 of K. Suruga et al., US 16/495,523 (Mar. 2, 2018) are pending, under examination, and stand rejected.  

Request for Continued Examination

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on May 24, 2022 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants Request for Continued Examination (RCE) Transmittal states “please considered the arguments amendments previously filed on May 3, 2022 and May 16, 2022”.  However, no complete responsive document was filed on May 16, 2022 (i.e., only a cover page was filed).  In a telephone call on August 16, 2022, Applicant’s attorney Nicholas J. DiCeglie Jr. confirmed that the After-Final submissions respectively filed on April 26, 2022 and May 3, 2022 (supplemental response) are to be considered.  

Withdrawal Claim Rejections - 35 USC § 112(d)

Rejection of claims 4, 5, 7, 9, 10 and 12 under 35 U.S.C. 112(d) as being in improper dependent form for failing to further limit the subject matter of claim 1 upon which they depend is withdrawn for the reasons given in Applicant’s Reply filed May 3, 2022.  As correctly argued by Applicant, the Examiner incorrectly read/interpreted claim 1 as requiring “Ar1 to Ar3 in the general formula (1) have the substituents”.  As Applicant points out, claim 1 recites “when Ar1 to Ar3 in the general formula (1) have the substituents”, indicating that Ar1 to Ar3 may be unsubstituted or substituted (with the listed substituents).  As such, the subject dependent claims properly limit the base claim.  

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(1)/(2) Rejection over Zoellner et al., US 2017/0162800 (2017) (“Zoellner”)

Rejection of claims 1, 2, 4-7, 9, 10, and 12 under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Zoellner et al., US 2017/0162800 (2017) (“Zoellner”) is maintained.  

In Example 1, Zoellner teaches a bottom emitting blue OLED schematically shown in shown in FIG. 1.  Zoellner at page 7, [0069].  The OLED of Fig. 1 depicts anode (1); hole injecting and hole transport layer (2) consisting of hole transport matrix HT1 and p-dopant 2.2.2.-(cyclopropane-1,2,3-triylidene)tris(2-(p-cyanotetrafluorophenyl) acetonitrile) (PD2); hole transporting and electron blocking layer of HT1 (3); light emitting layer (4); electron injecting and electron transporting layer (6); and cathode (7).  Zoellner at page 7, [0069]-[0075].  Thus, Zoellner teaches each and every claim 1 limitation of:

An organic electroluminescent device comprising at least an anode, a hole injection layer, a hole transport layer, a light emitting layer, an electron transport layer, and a cathode, in this order

Zoellner teaches that hole injecting and hole transport layer (2) consists of hole transport matrix HT1 and p-dopant 2.2.2"-(cyclopropane-1,2,3-triylidene)tris(2-(p-cyanotetrafluorophenyl)acetonitrile) (PD2).  Zoellner at page 7, [0070].  

HT1 and PD2 have the following chemical structures.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Zoellner compound (PD2) meets the limitations meets the limitations of the instantly claimed compound of [Chemical Formula 2] for the reasons given in the Non-Final Office action mailed on August 27, 2021.  That is, the Non-Final Office action discusses Tanaka compound A1, which is the same as Zoellner compound (PD2).  

And Zoellner (HT1) meets the claim 1 definition of [Chemical Formula 1], wherein:  

Ar1 to Ar3 may be the same or different, and represent a substituted or unsubstituted aromatic hydrocarbon group1 

Zoellner’s teaching that hole injecting and hole transport layer (2) consisting of hole transport matrix HT1 and p-dopant 2.2.2"-(cyclopropane-1,2,3-triylidene)tris(2-(p-cyanotetrafluorophenyl)acetonitrile) (PD2) meets the claim 1 limitation “wherein the hole injection layer includes an arylamine compound represented by the following general formula (1) and a radialene derivative represented by the following general formula (2)”.  Zoellner at page 7, [0070].  

Zoellner’s teaching of an adjacent hole transporting and electron blocking layer of HT1, layer (3), meets the claim 1 limitation of “wherein the hole transport layer includes an arylamine compound represented by the general formula (1)”.  Zoellner at page 7, [0071].  Accordingly, Zoellner’s Example 1 meets each and every limitation of claim 1, which is therefore anticipated pursuant to 35 U.S.C. 102(a)(1)/(2).  

Respecting instant claims 2, 7, and 10 which require that “the hole transport layer includes a hole transporting arylamine compound”, the above recitation of “a” indicates that it is the first occurrence.  MPEP § 2173.05(e).  The instant specification discusses the term “hole transporting aryl amine compound” as “preferably” a compound of general formula (1) or “compounds that are not subjected to p-type doping”.  Specification at page 38, lines 19-24.  However, the instant specification otherwise places no specific structural limitations on “a hole transporting arylamine compound”.  Accordingly, Zoellner’s teaching of adjacent hole transporting and electron blocking layer of HT1, layer (3) meets the claim 2, 7 and 10 limitation of “the hole transport layer includes a hole transporting arylamine compound”.  Zoellner at page 7, [0071].  As such, Zoellner’s Example 1, teaches each and every limitation of instant claims 2, 7 and 10. 

Zoellner clearly meets the limitations of claim 6 for the reasons discussed above.   

The chemical structure limitations of claims 4, 5, 9, 10 and 12 with respect to Ar1 to Ar3 are also clearly met by Zoellner’s (HT1).  Accordingly, Zoellner’s Example 1 meets each and every limitation of claims 1, 2, 4-7, 9, 10, and 12, which are therefore unpatentable pursuant to § 102(a)(1)/(2).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
    

    
        1 As discussed in the § 112(d) rejection withdrawal above, in the previous Office action, the Examiner incorrectly read/interpreted claim 1 as requiring “Ar1 to Ar3 in the general formula (1) have the substituents” and made the previous § 102 rejection based on deuterium as an Ar1 to Ar3 substituent.  However, as Applicant argued with respect to the § 112(d) rejection, claim 1 recites “when Ar1 to Ar3 in the general formula (1) have the substituents”, indicating that Ar1 to Ar3 may alternatively be unsubstituted.